Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 13, 2008 SED International Holdings, Inc. . (Exact name of Registrant as specified in its charter) Georgia 0-16345 22-2715444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4916 North Royal Atlanta Drive, Tucker, Georgia 30084 (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code: (770) 491-8962 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) SECTION 5-CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02: Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) On May 13, 2008 (the Effective Date), Lyle Dickler, Vice President of Finance, was appointed to the position of Chief Financial Officer of SED International Holdings, Inc. (OTCBB: SECX) (the Company). As Chief Financial Officer, Mr. Dickler will be serving at the pleasure of the Companys board of directors (the Board) and maintaining his current base annual salary and benefits. In connection with his added responsibilities, the Company awarded him 10,000 shares of restricted common stock under the Companys 2007 Restricted Stock Plan. The award is subject to forfeiture prior to vesting and begins vesting in equal amounts on the second, third and fourth anniversaries of October 23, 2007; provided, however, that at the time of vesting he is an employee of the Company. (d) On the Effective Date, the Board also filled two existing board vacancies by electing Arthur Goldberg as a Class I director and Stephen Greenspan as a Class III director. Both of Messrs.
